Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.
Claims 1, 8, 10 and 14 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 10 paragraphs 3 -  page 13 (all), filed April 7, 2022, with respect to claims 1-17 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 10 paragraph 3 – page 12 paragraphs 2, “ … However, Lee does not disclose or suggest features related to overlapping resource regions for sidelink signals of two different UEs. Lee also does not disclose the priority between data transmitted in one particular type of signal (data signal). Also, Lee does not disclose a configuration for transmitting a control signal including a priority between signal types and/or a configuration for receiving a control signal including a priority between the signal types. That is, Lee does not disclose the configuration for receiving the PSCCH of another UE including the priority related to the delay requirement of the data. Also, Lee does not disclose a configuration in which the UE reselects the previously scheduled resource based on priority in case the already scheduled resource is predicted to be used by another UE. 
Thus, Lee does not disclose or suggest Applicant's clarified features of a) from a second UE, a second PSCCH including information for scheduling a reserved resource for which the second PSSCH is to be transmitted, b) wherein the second PSCCH further includes information on a second priority for the second PSSCH; and c) performing a reselection for the candidate resources previously scheduled by the first PSCCH in the resource pool based on (i) the reserved resource overlapping with the candidate resources and (ii) the second priority being higher than a first priority for the first PSSCH; d) wherein the first priority is related to a latency requirement of data included in the first PSSCH, and e) wherein the second priority is related to the latency requirement of the data included in the second PSSCH.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Lee discloses, selecting candidate resources for transmission of a first PSSCH (Physical Sidelink Shared Channel) from within a resource pool for the first PSSCH (see Fig.9, para. 0070, 0071, 0119, the UE1 is configured to select a resource unit corresponding to specific resources in a resource pool indicating a set of resources and transmit a D2D signal using the corresponding resource unit, see also par. 0119, 0120, a rule be defined such that transmission of a specific D2D signal having a relatively low priority based on eNB triggering (or scheduling) is exceptionally allowed  / a first priority, see also Fig.7, Fig.8, para. 0053-0054, 0076-0077, the SA (or SA information) is include a location of resources used by each transmitting UE for transmitting a following D2D data channel, MCS (modulation and coding scheme) necessary for demodulation of other data channels, and/or a MIMO (multiple input multiple output) transmission scheme, in addition, the SA information may include an identifier of a target user equipment to which the transmitting UE intends to transmit data. A signal containing the SA information may be multiplexed and transmitted with D2D data on the same resource unit. In this case, an SA resource pool mean a resource pool in which the SA is multiplexed and transmitted with the D2D data, a first PSSCH (Physical Sidelink Shared Channel) is a data channel, see also para. 0090, 0215, a D2D UE indicate a duration configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / selecting candidate resources for transmission of a first PSSCH);  
 transmitting a first PSCCH (Physical Sidelink Control Channel) for scheduling the candidate resources  (see para. 0119, when overlapping occurs/is allowed between D2D signal resources (or D2D signal resource pools) (in a time resource region), transmission/reception of signals having a relatively low priority may not be allowed on resources (or a resource pool) associated with transmission/reception of signals having a relatively high priority / scheduling the candidate resources); 
receiving, from a second UE, a second PSCCH including information for scheduling a reserved resource for which the second PSSCH is to be transmitted, wherein the second PSCCH further includes information on a second priority for the second PSSCH (see para. 0119-0122, is terms of the resource (or resource pool) period (and/or the D2D signal transmission period), a rule may be defined such that transmission of a D2D signal with a relatively low priority which has a longer (or shorter) period than a D2D signal having a relatively high priority {a second priority related to the data}  is exceptionally allowed, the priority order of "(WAN UL>) D2DSS(PD2DSCH)>discovery>SA>data" may be applied. In this case, where the D2D discovery resource (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), SA channel transmission may be exceptionally allowed, see also para. 0215-0218, the embodiments are applied to D2D data channel transmission, or SA transmission and applied to a D2D UE performing a D2D communication (TX/RX) operation, also a D2D UE indicate a configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / receiving, from a second UE, a second PSCCH (Physical Sidelink Control Channel) including scheduling information). See also Section 6, below.

Regarding claim 1, the applicant first argued that, see page 12 paragraph 3 – page 14 paragraphs 1, “ … At most, Sheng merely discloses the configuration for changing the cell on which the UE camps according to the priority. The reselection, in Sheng, is only for selection of a cell in which the UE selects or reselects a cell based on the priority of the cell, and not for reselection of a resource directly scheduled by the UE. 
That is, in Sheng, the target to be reselected is a cell or a carrier, and is not a transmission resource for the PSSCH that the UE has already scheduled through the PSCCH. Therefore, Sheng does not disclose the operation of reselecting the candidate resource that the UE has already scheduled to a receiving UE through the PSCCH. 
Thus, like Lee, Sheng does not disclose or suggest Applicant's clarified features of a) from a second UE, a second PSCCH including information for scheduling a reserved resource for which the second PSSCH is to be transmitted, b) wherein the second PSCCH further includes information on a second priority for the second PSSCH; and c) performing a reselection for the candidate resources previously scheduled by the first PSCCH in the resource pool based on (i) 13Att
the reserved resource overlapping with the candidate resources and (ii) the second priority being higher than a first priority for the first PSSCH; d) wherein the first priority is related to a latency requirement of data included in the first PSSCH, and e) wherein the second priority is related to the latency requirement of the data included in the second PSSCH. 
In view of the preceding comments, it is clear that claim 1 patentably defines over Lee and Sheng for multiple reasons. Independent claim 10 patentably defines over Lee and Sheng for reasons similar to those discussed above relative to independent claim 1.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Sheng discloses, performing a reselection for the candidate resources based on a second priority being higher than a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH (see para. 0080-0089, 0102, 0110, a An RRC_IDLE UE camped on a cell in another carrier frequency, but in the coverage area of an E-UTRA cell on Public Safety ProSe Carrier may consider the Public Safety ProSe carrier to be the highest priority; and reselects to the cell on the Public Safety ProSe Carrier, UE consider a frequency (non-Public Safety ProSe carrier) to be the highest priority if it can perform ProSe Direct Communication only while camping on the frequency, performing a reselection for the candidate resources based on the reserved resource overlapping and with the highest priority, see also para. 0133-0140, the eNB provides the resource pool configuration used for discovery message monitoring in SIB 19, the SIB 19 contain detailed ProSe Direct Discovery configuration used for announcing in neighbour cells of intra-frequency as well, the discovery resources are overlapping across cells, the UE is authorized by the NW to announce discovery message only on serving cell, the UE  monitor discovery resources in the same as well as other frequencies than the serving cell, in same or different PLMNs, see also para. 0280-0284, Fig.6, para. 0321, as shown in FIG. 6, the radio access node 22 is configured to transmit the information regarding the pool in broadcast or dedicated signaling when wireless terminal autonomous resource selection is implemented, but is configured to transmit the information regarding the pool in dedicated signaling when wireless terminal scheduled resource allocation is implemented, see also para. 0280-0284, 0293, Fig.6, para. 0321, as shown in FIG. 6, the radio access node 22 is configured to transmit the information regarding the pool in broadcast or dedicated signaling when wireless terminal autonomous resource selection is implemented, but is configured to transmit the information regarding the pool in dedicated signaling when wireless terminal scheduled resource allocation is implemented, see also Fig.18, para. 0344-0346, in the FIG. 18, the Physical Sidelink Broadcast Channel (PSBCH) is prepared by wireless terminal 26.sub.3 and sent through the PC5 interface to wireless terminal 26.sub.1. In operation, as indicated by arrow 18-1 the in-coverage wireless terminal 26.sub.3 receives legacy BCH and/or dedicated signaling information from radio access node 22, which may include resource pool information, the wireless terminal 26.sub.3 then prepares PSBCH including out of coverage resource pool information to transmit with SLSS for SL communications to wireless terminal 26.sub.1, see also Fig.11, Fig.15, Fig.21).See also Section 6, below.

Regarding claim 1, the applicant first argued that, see page 14 paragraph 2 – page 15, “ … Also, Belleschi merely discloses a configuration for reselecting a transmission resource for a discovery signal when a transmission resource for the discovery signal and a transmission resource for the data signal (or control signal) overlap in one UE. That is, Belleschi discloses the handling of a case in which one UE selects overlapping transmission resources for different types of signals, but does not consider overlapping cases in relation to other UEs. 
 In particular, Belleschi does not handle a case where the transmission resource for PSSCH, which is one channel already scheduled through the PSCCH, overlaps with the transmission resource for the PSSCH scheduled by another UE. Also, Belleschi does not disclose the priority between data transmitted in one particular type of signal (PSSCH). And, Belleschi does not disclose the configuration for receiving the PSCCH of another UE including the priority related to the delay requirement of the data.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1,Belleschi discloses, performing a reselection for the candidate resources based on a second priority being higher than a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH (see Fig.1-6, para. 0051-0052, 0057, when wireless device 110 determines a collision exists between a discovery transmission resource and a control/data transmission resource, wireless device 110 reselect another discovery transmission resource and/or reselect another control/data transmission resource. In some embodiments, wireless device 110 may abort sending a discovery message for the particular discovery period and try again in another discovery period. If another collision occurs in a subsequent discovery period for the same discovery message, wireless device 110 may give higher priority to the discovery message over the control/data transmission. Particular algorithms for assigning weights, selecting transmission resources, and resolving collisions are described in more detail with respect to FIGS. 3-6, also per para. 0050, wireless device 110 transmit discovery messages on a PSDCH, control messages on a PSCCH, and data on a PSSCH. To transmit data, wireless device 110 use one or more transmission resources (e.g., time and/or frequency resources) from one of the D2D resource pools. When wireless device 110 is in communication with network node 120, wireless device 110 receive one more pool configurations from network node 120, see also para. 0064, wireless device 110 select transmission resource 10d in advance for PDSCH transmission. Wireless device 110 may later select transmission resource 10c for PSCCH or PSSCH transmission. Wireless device 110 may determine that transmission resources 10d and 10c collide. In particular embodiments, wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e, that does not collide with transmission resource 10c, also per para. 0007, within the SC period, each PSSCH transmission is preceded by a Scheduling Assignment (SA) period that occurs in a special Physical Sidelink Control Channel (PSCCH) channel. Transmitting UEs use PSCCH to inform other nearby UEs of characteristics associated with the PSSCH transmission, see also Fig.7, para. 0095-0096). See also Section 6, below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1- 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite, " ... wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH”. Neither the claim nor the specification further describe, “… wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH”. Paragraphs 0059-0061, 0067 of instant application disclose, “According to a D2D communication scheme or a UE-to-UE communication scheme, data can be exchanged between UEs without passing through a base station. A link directly established between devices can be referred to as a D2D link or a sidelink. The D2D communication has merits in that latency is reduced compared to a legacy base station-centered communication scheme and a less radio resource is required, …”, and para. 0092, “… in case of transmitting data of a high priority (e.g., transmission is performed with short time delay, etc.), the UE can determine a transmission resource of the UE without reading resource allocation information of a different UE. This is aiming at reducing time delay consumed for reading the resource allocation information of the different UE. Since the data of the high priority is transmitted after a future resource is determined, there is no or relatively less reason for changing the future resource according to resource information of the different UE”. Therefore claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
The subject matter was not described in the specification (see paragraphs 0059-0061, 0066, 0068, 0081, 0092) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.

Claim 10 is also rejected for the same reason as set forth above for claim 1.
Claims 2-9, and 11-17 are also rejected since they are dependent on the rejected dependent claims 1, and 10, respectfully, as set forth above.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No.:2017/0303217), and further in view of Sheng et al. (US Pub. No.: 2016/0302250).

As per claim 1, Lee disclose A method of performing a sidelink communication (see para. 0002, 0004, the technology relates to wireless communications, and particularly to allocating or granting radio resources for wireless device-to-device (D2D) or sidelink communications), by a first user equipment (UE), in a wireless communication system (see Fig.1, Fig.9-10, D2D communication is performed between UEs (UE1/ a first user equipment (UE) and UE2) supporting the D2D communication), the method comprising: 
selecting candidate resources for transmission of a first PSSCH (Physical Sidelink Shared Channel) from within a resource pool for the first PSSCH (see Fig.9, para. 0070, 0071, 0119, the UE1 is configured to select a resource unit corresponding to specific resources in a resource pool indicating a set of resources and transmit a D2D signal using the corresponding resource unit, see also par. 0119, 0120, a rule be defined such that transmission of a specific D2D signal having a relatively low priority based on eNB triggering (or scheduling) is exceptionally allowed  / a first priority, see also Fig.7, Fig.8, para. 0053-0054, 0076-0077, the SA (or SA information) is include a location of resources used by each transmitting UE for transmitting a following D2D data channel, MCS (modulation and coding scheme) necessary for demodulation of other data channels, and/or a MIMO (multiple input multiple output) transmission scheme, in addition, the SA information may include an identifier of a target user equipment to which the transmitting UE intends to transmit data. A signal containing the SA information may be multiplexed and transmitted with D2D data on the same resource unit. In this case, an SA resource pool mean a resource pool in which the SA is multiplexed and transmitted with the D2D data, a first PSSCH (Physical Sidelink Shared Channel) is a data channel, see also para. 0090, 0215, a D2D UE indicate a duration configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / selecting candidate resources for transmission of a first PSSCH);  
 transmitting a first PSCCH (Physical Sidelink Control Channel) for scheduling the candidate resources  (see para. 0119, when overlapping occurs/is allowed between D2D signal resources (or D2D signal resource pools) (in a time resource region), transmission/reception of signals having a relatively low priority may not be allowed on resources (or a resource pool) associated with transmission/reception of signals having a relatively high priority / scheduling the candidate resources); 
receiving, from a second UE, a second PSCCH including information for scheduling a reserved resource for which the second PSSCH is to be transmitted, wherein the second PSCCH further includes information on a second priority for the second PSSCH (see para. 0119-0122, is terms of the resource (or resource pool) period (and/or the D2D signal transmission period), a rule may be defined such that transmission of a D2D signal with a relatively low priority which has a longer (or shorter) period than a D2D signal having a relatively high priority {a second priority related to the data}  is exceptionally allowed, the priority order of "(WAN UL>) D2DSS(PD2DSCH)>discovery>SA>data" may be applied. In this case, where the D2D discovery resource (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), SA channel transmission may be exceptionally allowed, see also para. 0215-0218, the embodiments are applied to D2D data channel transmission, or SA transmission and applied to a D2D UE performing a D2D communication (TX/RX) operation, also a D2D UE indicate a configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / receiving, from a second UE, a second PSCCH (Physical Sidelink Control Channel) including scheduling information), and 
performing a reselection for the candidate resources previously scheduled by the first PSCCH in the resource pool based on (i) based on the reserved resource overlapping with the candidate resources (see para. 0119-0122, the D2D discovery resource is selected (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region)) and the second priority being higher than the first priority (see para. 0120-0125, a rule is defined such that transmission of a specific D2D signal having a relatively low priority based on eNB triggering (or scheduling) is exceptionally allowed, and para. 0142, transmission of a specific D2D signal having a relatively low priority (over the D2DSS) performed based on a transmit power less (or greater) than a predefined (or signaled) threshold, or transmission of a specific D2D signal with a relatively low priority (over D2DSS) performed based on a transmit power lower (or higher) than that of the D2DSS (or a D2D signal with a relatively high priority) is exceptionally allowed).

Although Lee disclose performing a reselection for the candidate resources previously scheduled by the first PSCCH in the resource pool based on (i) based on the reserved resource overlapping with the candidate resources;

Lee however does not explicitly disclose performing a reselection for the candidate resources based on the second priority being higher than the a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH;

Sheng however disclose performing a reselection for the candidate resources based on a second priority being higher than a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH (see para. 0080-0089, 0102, 0110, a An RRC_IDLE UE camped on a cell in another carrier frequency, but in the coverage area of an E-UTRA cell on Public Safety ProSe Carrier may consider the Public Safety ProSe carrier to be the highest priority; and reselects to the cell on the Public Safety ProSe Carrier, UE consider a frequency (non-Public Safety ProSe carrier) to be the highest priority if it can perform ProSe Direct Communication only while camping on the frequency, performing a reselection for the candidate resources based on the reserved resource overlapping and with the highest priority, see also para. 0133-0140, the eNB provides the resource pool configuration used for discovery message monitoring in SIB 19, the SIB 19 contain detailed ProSe Direct Discovery configuration used for announcing in neighbour cells of intra-frequency as well, the discovery resources are overlapping across cells, the UE is authorized by the NW to announce discovery message only on serving cell, the UE  monitor discovery resources in the same as well as other frequencies than the serving cell, in same or different PLMNs, see also para. 0280-0284, Fig.6, para. 0321, as shown in FIG. 6, the radio access node 22 is configured to transmit the information regarding the pool in broadcast or dedicated signaling when wireless terminal autonomous resource selection is implemented, but is configured to transmit the information regarding the pool in dedicated signaling when wireless terminal scheduled resource allocation is implemented, see also para. 0280-0284, 0293, Fig.6, para. 0321, as shown in FIG. 6, the radio access node 22 is configured to transmit the information regarding the pool in broadcast or dedicated signaling when wireless terminal autonomous resource selection is implemented, but is configured to transmit the information regarding the pool in dedicated signaling when wireless terminal scheduled resource allocation is implemented, see also Fig.18, para. 0344-0346, in the FIG. 18, the Physical Sidelink Broadcast Channel (PSBCH) is prepared by wireless terminal 26.sub.3 and sent through the PC5 interface to wireless terminal 26.sub.1. In operation, as indicated by arrow 18-1 the in-coverage wireless terminal 26.sub.3 receives legacy BCH and/or dedicated signaling information from radio access node 22, which may include resource pool information, the wireless terminal 26.sub.3 then prepares PSBCH including out of coverage resource pool information to transmit with SLSS for SL communications to wireless terminal 26.sub.1, see also Fig.11, Fig.15, Fig.21).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of performing a reselection for the candidate resources based on the second priority being higher than the a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH, as taught by Sheng, in the system of lee, so as to perform sidelink direct discovery in the partial coverage discovery scenario and the out-of-coverage discovery scenario, see Sheng, paragraphs 26-30.

As per claim 2, the combination of Lee and Sheng disclose the method of claim 1.

Shen further disclose wherein the reselection of the candidate resource is performed based on the reserved resource overlapping with the candidate resources and the second priority being higher than the first priority (see para. 0080-0089, 0102, 0110, a An RRC_IDLE UE camped on a cell in another carrier frequency, but in the coverage area of an E-UTRA cell on Public Safety ProSe Carrier may consider the Public Safety ProSe carrier to be the highest priority; and reselects to the cell on the Public Safety ProSe Carrier, UE consider a frequency (non-Public Safety ProSe carrier) to be the highest priority if it can perform ProSe Direct Communication only while camping on the frequency, performing a reselection for the candidate resources based on the reserved resource overlapping and with the highest priority), and
Lee further disclose when a reception power related to the reserved resource is greater than or equal to a specific threshold (see para. 0122-0126, transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold, or transmission of a D2D signal having a relatively low priority that is performed based on a transmit power lower (or higher) than that of a D2D signal having a relatively high priority may be exceptionally allowed).

As per claim 3, the combination of Lee and Sheng disclose the method of claim 2.

Lee further disclose wherein the specific threshold is determined based on the first priority and the second priority (see para. 0116, 0119, 0120, 0122, transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold, or transmission of a D2D signal having a relatively low priority that is performed based on a transmit power lower (or higher) than that of a D2D signal having a relatively high priority may be exceptionally allowed).

As per claim 7, the combination of Lee and Sheng disclose the method of claim 1.

Lee further disclose wherein the reselection of the candidate resource is performed in the predetermined resource pool in which the overlapped reserved resource is excluded (see para. 0122-0129, when overlapping occurs (or is allowed) between D2D signal resources (or D2D signal resource pools) (in the time resource region), transmission(/reception) of signals having a relatively low priority may be configured not to be allowed on the resource (or resource pool) related to transmission(reception) of a D2D signal having a relatively high priority / selection is performed in the predetermined resource pool in which the overlapped reserved resource is excluded, see also Table 6 and Table 7, to complete the synchronization procedure, more details are necessary about when and which D2DSS a UE transmits as well as how the synchronization re-selection procedure is performed, out-of-coverage UEs do not transmit D2DSS on more than 1 D2DSS resource 2 D2DSS resources are used for out-of-coverage FFS whether the locations are preconfigured, signaled or fixed).  

As per claim 8, the combination of Lee and Sheng disclose the method of claim 7.

Lee further disclose wherein the first UE transmits a PSCCH including scheduling information for the candidate resources for the first PSSCH reselected by performing the reselection (see para. 00285, Table 7, para. UE transmits the same D2DSS Z when it transmits D2DSS. Step 3: else if UE has D2D data traffic to transmit, it becomes an ISS using a randomly chosen D2DSS from the D2DSSue_oon. Step 2 enables D2DSS relaying operation which reduces the number of D2DSS in the system as per the first observation. In order to implement the third observation, an ISS which initiated the transmission of D2DSS Z should assume in Step 2 that D2DSS Z is not detected so that it can be synchronized to another D2DSS).  

As per claim 9, the combination of Lee and Sheng disclose the method of claim 1.

Sheng further disclose wherein if the number of resources usable for the sidelink transmission is less than a specific value, the sidelink signal is transmitted in the selected candidate resources without performing the reselection of the candidate resources (see para. 0080-0092, when inter-frequency mobility is not performed by the serving cell, or if it fails, the UE perform ProSe Direct Communication using UE autonomous resource selection from the resource pools, if any, broadcasted by the detected E-UTRA cell on the Public Safety ProSe Carrier. [0092] If the UE does not detect an E-UTRA cell on the Public Safety ProSe Carrier, the UE can use Public Safety ProSe Carrier resources preconfigured in the UICC or ME for out of coverage ProSe Direct Communication).

As per claim 10, claim 10 is rejected the same way as claim 1. Lee also disclose A first user equipment (UE) (see Fig.1, Fig.15, first device 1500) configured to perform sidelink communication in a wireless communication system (see para. 0069-0071, D2D communication is performed between UEs (UE1 and UE2) supporting the D2D communication), comprising: an RF (radio frequency) unit (see Fig.15, RF unit 1510); and a processor (see Fig.15, a processor 1520). 

As per claim 11, claim 11 is rejected the same way as claim 2.
As per claim 12, claim 12 is rejected the same way as claim 3.
As per claim 13, claim 13 is rejected the same way as claim 7.
As per claim 14, claim 14 is rejected the same way as claim 8.

As per claim 15, the combination of Lee and Sheng disclose the first UE of claim 11.

Lee further disclose wherein the specific threshold is determined by further considering based on the number of resources usable for the sidelink transmission (see para. 0122-0126. transmission of a specific D2D signal having a relatively low priority that is performed on a transmit power less (or greater) than a predefined (or signaled) threshold, or transmission of a D2D signal having a relatively low priority that is performed based on a transmit power lower (or higher) than that of a D2D signal having a relatively high priority is exceptionally allowed).  

As per claim 16, the combination of Lee and Sheng disclose the first UE of claim 11.

Lee further disclose the method further comprising: transmitting the first PSSCH via a candidate resource selected via the candidate resource reselection, the candidate resource selected via the candidate resource reselection not overlapping with the reserved resource of the second UE (see para. 0151-0157, embodiments 8, 9, 10, 11 and/or 12 are be applied when the D2DSS overlaps the other D2D channel on at least some physical resource blocks (PRBs) of the same subframe, and the embodiments 8, 9, 10, 11 and/or 12 is also be applied when the D2DSS and the other D2D channels do not overlap on the PRB, per para. 0051,  the other D2D channel is transmitted using only symbols that never overlap the D2DSS symbol / the candidate resource selected via the candidate resource reselection not overlapping with the reserved resource of the second UE).  

As per claim 17, claim 17 is rejected the same way as claim 16.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No.:2017/0303217), in view of Sheng et al. (US Pub. No.: 2016/0302250), and further in view of Park et al. (US Pub. No.: 2014/0324974).

As per claim 5, the combination of Lee and Sheng disclose the method of claim 2.

The combination of Lee and Sheng however does not explicitly disclose wherein reception power of the reserved resources of the second UE has a value directly measured from the reserved resources of the second UE or a value anticipated from reception power of the control information.

Park however disclose wherein reception power of the reserved resources of the second UE has a value directly measured from the reserved resources of the second UE or a value anticipated from reception power of the control information (see para. 0083, 0143, reception power of each link is acquired, and expected a signal-to-interference (SIR) of each resource slot is calculated on the basis of measured power of a reception signal from another device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein reception power of the reserved resources of the second UE has a value directly measured from the reserved resources of the second UE or a value anticipated from reception power of the control information, as taught by Park, in the system of Lee and Sheng, so as to provide efficiently performing distributed resource scheduling in a Device-to-Device (D2D) communication system, see Park, paragraphs 18-23.

As per claim 6, the combination of Lee, Sheng and Park disclose the method of claim 5.

Park further disclose wherein the reception power of the reserved resources of the second UE corresponds to reception power of all reserved resources of the second UE or reception power of a demodulation reference signal (DM-RS) among the reserved resources of the second UE (see para. 0083, 0143, reception power of each link is acquired, and expected a signal-to-interference (SIR) of each resource slot is calculated on the basis of measured power of a reception signal from another device).

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No.:2017/0303217), and further in view of Belleschi et al. (US Pub. No.: 2017/0048888).

As per claim 1, Lee disclose A method of performing a sidelink communication (see para. 0002, 0004, the technology relates to wireless communications, and particularly to allocating or granting radio resources for wireless device-to-device (D2D) or sidelink communications), by a first user equipment (UE), in a wireless communication system (see Fig.1, Fig.9-10, D2D communication is performed between UEs (UE1/ a first user equipment (UE) and UE2) supporting the D2D communication), the method comprising: 
selecting candidate resources for transmission of a first PSSCH (Physical Sidelink Shared Channel) from within a resource pool for the first PSSCH (see Fig.9, para. 0070, 0071, 0119, the UE1 is configured to select a resource unit corresponding to specific resources in a resource pool indicating a set of resources and transmit a D2D signal using the corresponding resource unit, see also par. 0119, 0120, a rule be defined such that transmission of a specific D2D signal having a relatively low priority based on eNB triggering (or scheduling) is exceptionally allowed  / a first priority, see also Fig.7, Fig.8, para. 0053-0054, 0076-0077, the SA (or SA information) is include a location of resources used by each transmitting UE for transmitting a following D2D data channel, MCS (modulation and coding scheme) necessary for demodulation of other data channels, and/or a MIMO (multiple input multiple output) transmission scheme, in addition, the SA information may include an identifier of a target user equipment to which the transmitting UE intends to transmit data. A signal containing the SA information may be multiplexed and transmitted with D2D data on the same resource unit. In this case, an SA resource pool mean a resource pool in which the SA is multiplexed and transmitted with the D2D data, a first PSSCH (Physical Sidelink Shared Channel) is a data channel, see also para. 0090, 0215, a D2D UE indicate a duration configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / selecting candidate resources for transmission of a first PSSCH);  
 transmitting a first PSCCH (Physical Sidelink Control Channel) for scheduling the candidate resources  (see para. 0119, when overlapping occurs/is allowed between D2D signal resources (or D2D signal resource pools) (in a time resource region), transmission/reception of signals having a relatively low priority may not be allowed on resources (or a resource pool) associated with transmission/reception of signals having a relatively high priority / scheduling the candidate resources); 
receiving, from a second UE, a second PSCCH including information for scheduling a reserved resource for which the second PSSCH is to be transmitted, wherein the second PSCCH further includes information on a second priority for the second PSSCH (see para. 0119-0122, is terms of the resource (or resource pool) period (and/or the D2D signal transmission period), a rule may be defined such that transmission of a D2D signal with a relatively low priority which has a longer (or shorter) period than a D2D signal having a relatively high priority {a second priority related to the data}  is exceptionally allowed, the priority order of "(WAN UL>) D2DSS(PD2DSCH)>discovery>SA>data" may be applied. In this case, where the D2D discovery resource (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region), SA channel transmission may be exceptionally allowed, see also para. 0215-0218, the embodiments are applied to D2D data channel transmission, or SA transmission and applied to a D2D UE performing a D2D communication (TX/RX) operation, also a D2D UE indicate a configuration-related parameter information to another D2D UE through a predefined channel (or signal) (e.g., PSBCH, PSDCH, PSSCH(/PSCCH)) / receiving, from a second UE, a second PSCCH (Physical Sidelink Control Channel) including scheduling information), and 
performing a reselection for the candidate resources previously scheduled by the first PSCCH in the resource pool based on (i) based on the reserved resource overlapping with the candidate resources (see para. 0119-0122, the D2D discovery resource is selected (or the D2D discovery resource pool) based on the 320 ms period and the D2D SA resource (or the D2D SA resource pool) based on the 40 ms period overlap (in the time resource region)) and the second priority being higher than the first priority (see para. 0120-0125, a rule is defined such that transmission of a specific D2D signal having a relatively low priority based on eNB triggering (or scheduling) is exceptionally allowed, and para. 0142, transmission of a specific D2D signal having a relatively low priority (over the D2DSS) performed based on a transmit power less (or greater) than a predefined (or signaled) threshold, or transmission of a specific D2D signal with a relatively low priority (over D2DSS) performed based on a transmit power lower (or higher) than that of the D2DSS (or a D2D signal with a relatively high priority) is exceptionally allowed).

Although Lee disclose performing a reselection for the candidate resources previously scheduled by the first PSCCH in the resource pool based on (i) based on the reserved resource overlapping with the candidate resources;

Lee however does not explicitly disclose performing a reselection for the candidate resources based on the second priority being higher than the a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH;

Belleschi however disclose performing a reselection for the candidate resources based on a second priority being higher than a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH (see Fig.1-6, para. 0051-0052, 0057, when wireless device 110 determines a collision exists between a discovery transmission resource and a control/data transmission resource, wireless device 110 reselect another discovery transmission resource and/or reselect another control/data transmission resource. In some embodiments, wireless device 110 may abort sending a discovery message for the particular discovery period and try again in another discovery period. If another collision occurs in a subsequent discovery period for the same discovery message, wireless device 110 may give higher priority to the discovery message over the control/data transmission. Particular algorithms for assigning weights, selecting transmission resources, and resolving collisions are described in more detail with respect to FIGS. 3-6, also per para. 0050, wireless device 110 transmit discovery messages on a PSDCH, control messages on a PSCCH, and data on a PSSCH. To transmit data, wireless device 110 use one or more transmission resources (e.g., time and/or frequency resources) from one of the D2D resource pools. When wireless device 110 is in communication with network node 120, wireless device 110 receive one more pool configurations from network node 120, see also para. 0064, wireless device 110 select transmission resource 10d in advance for PDSCH transmission. Wireless device 110 may later select transmission resource 10c for PSCCH or PSSCH transmission. Wireless device 110 may determine that transmission resources 10d and 10c collide. In particular embodiments, wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e, that does not collide with transmission resource 10c, also per para. 0007, within the SC period, each PSSCH transmission is preceded by a Scheduling Assignment (SA) period that occurs in a special Physical Sidelink Control Channel (PSCCH) channel. Transmitting UEs use PSCCH to inform other nearby UEs of characteristics associated with the PSSCH transmission, see also Fig.7, para. 0095-0096).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of performing performing a reselection for the candidate resources based on a second priority being higher than a first priority for the first PSSCH, wherein the first priority is related to a latency requirement of data included in the first PSSCH, and  wherein the second priority is related to the latency requirement of the data included in the second PSSCH, as taught by Belleschi, in the system of Lee, so as to reduce collisions between discovery resources and communication resources in device-to-device (D2D) communications, such as proximity services (ProSe), see Belleschi, paragraphs 2-7.

As per claim 16, the combination of Lee and Belleschi disclose the method of claim 1.

Belleschi further disclose the method further comprising: transmitting the first PSSCH via a candidate resource selected via the candidate resource reselection, the candidate resource selected via the candidate resource reselection not overlapping with the reserved resource of the second UE (see Fig.1-2, Fig.7, para. 0096, , the wireless device  prioritize selection discovery transmission resources that do not overlap with control/data transmission resources / not overlapping with the reserved resource of the second UE, see also para. 0015, 0051, Wireless device 110 associate a first weighted value with discovery transmission resources that do not overlap with control/data transmission resources and a second weighted value to the control/data transmission resources. When selecting a discovery transmission resource, wireless device 110 may use the weighted values to prioritize the selection of transmission resources so that the transmission resources without the possibility of causing a collision are selected before transmission resources that could cause a collision).  

As per claim 17, claim 17 is rejected the same way as claim 16.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Adachi (US Pub. No.: 2018/0115882) – see para. 0052, “In the UE 100, the physical layer to the RRC layer configure an AS (Access Stratum) entity 100A. The NAS layer configures an NAS entity 100B. Functions of the AS entity 100A and the NAS entity 100B are executed by the processor 160 (controller). In other words, the processor 160 (controller) includes the AS entity 100A and the NAS entity 100B. In the idle mode, the AS entity 100A performs the cell selection /reselection, and the NAS entity 100B performs the PLMN selection”.
          b.       Marinier (US Pub. No.:2016/0183276) – see para. 0339, “A WTRU may transmit at least one reference signal (D2D broadcast demodulation reference signal (DBDM-RS)) for each port at least to assist in reception of the PDBCH by one or more receiving WTRUs. The DBDM-RS may have a structure similar or identical to a reference signal used for uplink or downlink communication ( DM-RS). The DBDM-RS may use resources in time and frequency that are close to that of the PDBCH (i.e., within same subframe and resource blocks) to maximize quality of the channel estimates. The DBDM-RS may be referred to as the D2DSS.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469